DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2022 has been entered.

Response to Arguments
Applicant submits on p. 10 that “[t]he purpose of obtaining the impulse response of each transmit-receive element pair is to allow the virtual signal data from each pair to be recovered from the MISO models so that image reconstruction can be performed as if each transmit-receive element pair were excited sequentially.”  Applicant’s stated purpose or effect is not improperly read into the claims.  
With respect to what is recited in amended claims 2 and 16, “processing of the received echo signals” and “determin[ing] a signal arriving at each transducer element of the multiple transducer elements from its own emission [...] to enable reconstruction of the RF tissue signal at specific points in the medium from a single acquisition” which are identified on p. 11 of the remarks, these limitations encompass standard ultrasound acquisition, whether this is intended or not.  For example, all ultrasound image reconstruction requires “processing the received echo signals” and standard ultrasound transducer arrays are effective for both transmitting and receiving acoustic signals (i.e., they “determine a signal arriving at each transducer element from its own emission”).  Further, reconstruction of signals at specific points in the medium from a single acquisition is also descriptive of standard ultrasound image acquisition.  Perhaps applicant intends a special definition of a “single acquisition,” but this does not exclude a single imaging session because the phrase “single acquisition” is not limited to singular signals under a broadest reasonable interpretation.  
While the citation from p. 44 under the heading B. Impulse Response Estimation Experiment excerpted by applicant on p. 11 does not apply to determining a signal arriving at each transducer element from its own emission, the claim now reads on the passage under the heading A. Transmitter Description in the second column of p. 41: “[...] sequences unique to each transmit element” (emphasis added).  See also p. 42: “[...] the entire sequence of transmit pulses (for a channel) are optimized together, rather than serially as individual pulses” under the heading III. Algorithm and “[...] IR [impulse response] estimation be conducted for each transmit element” (emphasis added) under B. Impulse Response Estimation.  Each transmission has a corresponding reception which implies the “signal arriving at each transducer element from its own emission” as claimed.  In view of the cited evidence, the amendments are not sufficient to distinguish from the combined teachings and the rejections are updated in view of the currently pending claims.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 7, 16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Each of independent claims 2 and 16 set forth “the RF tissue signal” which lacks antecedent basis.  It is further unclear whether the tissue signal is intended to represent a signal associated with the “medium” as introduced in each cited claim.  They are interpreted to represent the same but clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (“Arbitrary Waveforms using a Tri-State Transmit Pulser,” 2013).
Regarding claim 2, the prior disclosure of Flynn et al. details methods for ultrasound imaging by coded excitation reconstruction, as in Contribution within the Introduction on p. 41 and Encoder Usage Models, beginning on p. 41 within the Background.  The method includes emitting acoustic signals into a medium simultaneously from multiple transducer elements (“transmit pulses [...] are optimized together, rather than serially as individual  pulses” in the first full paragraph on p. 42 under the heading III. Algorithm).  See also exploiting the signals for imaging of a medium (phantom) in the abstract.  The methods include processing received echo signals (“receiver data” in the cited passage on p. 42).  Each transmission has a corresponding reception which necessitates “determining a signal arriving at each transducer element of the multiple transducer elements from its own emission” as claimed.  The received echo signals are processed to estimate a set of a set of multi-input-single-output (MISO) models to derive an impulse response (IR) of transmit-receive pairs (i.e., a singular channel of transmission and reception): “[...] IR [impulse response] estimation [...] conducted for each transmit element” under B. Impulse Response Estimation in the second column of p. 42.  See also acquisition events “unique to each transmit element” in Transmitter Description on p. 41, which implies a multi-element transducer array.  The system is MISO, as it includes a “discrete set of inputs” (see III. Algorithm on p. 42) and delivers an output in the form of a “single tri-state sequence,” as in F. Symbol Quantization on p. 43.  The IR is derived by exploiting a statistical linear model theory.  See Impulse Response Estimation on p. 42 for a “linear statistical model [...] solved by least-squares theory” which necessarily operates under linear regression assumptions, as claimed in the alternative.  The prior methods of Flynn et al. additionally include acquiring virtual data in the form of simulations (Abstract) and “simulated performance” (Contribution, p. 41).  While a display is not discussed, simulations and the reconstructed images cited would necessarily be displayed, consistent with their identification as images.
Further regarding claim 2, while the medium targeted in the prior work of Flynn et al. is a phantom, as cited, those ordinarily skilled generally understand that the phantom represents a tissue and that image acquisitions on phantoms are applicable to actual tissue imaging methods.  It therefore would have been obvious to those skilled prior to the effective filing date to apply the method to a human or animal subject for diagnostic purposes.
Regarding claim 20, the prior disclosure of Flynn et al. includes “[e]ight distinct pulse trains” in Impulse Response Estimation Experiment on p. 44, which implies time-space diversity.  Measurements of constituent transmissions are provided with “measured acoustic performance” with normalized RMS error (NRMSE) in Encoder Usage Models on p. 41 and V. Summary on p. 44.  The corruption of the signal is understood to correspond to “non-idealities” of the equipment, as claimed.  Transmitted symbol values are exploited in measuring performance, as in III. Algorithm on p. 42.  See also Process Architecture and Operation on p. 42 and Fig. 1.  The time-varying transformation is recited in the alternative with the measurements cited from claim 20, and therefore it is not positively required by the claim, nor are the further limitations on the time-varying transformation which begins with “and where the time-varying transformation produces a set of acoustic scattering models [...]” in the last four lines of the claim.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (“Arbitrary Waveforms using a Tri-State Transmit Pulser”), as applied to claim 2, and further in view of Rosenfeld (US 2004/0136608).  
The prior work of Flynn et al. includes all features of the invention as substantially claimed, as detailed above, including providing coded excitation transmission waveforms and virtual (simulation) data, as cited above with respect to claim 2, but is not specific to producing best linear unbiased estimates; however, in the same field of ultrasound imaging, Rosenfeld specifically details statistical methods employing a best linear unbiased estimator (BLUE), as in [0331], [0367].  It would have been obvious to those skilled to incorporate best linear unbiased estimates in order to produce an accurate statistical estimator for resampled imaging signals. See Rosenfeld Fig. 8, [0320] and [0330]-[0331].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (“Arbitrary Waveforms using a Tri-State Transmit Pulser”), as applied to claim 2, and further in view of Cafarella (US 2004/0220465).
The prior disclosure of Flynn et al. include all features of the method as substantially claimed, as detailed above, but is not specific to the “beam-steered or phased-array imaging” with transducers of lambda spacing that achieve the results claimed.  However, in the same field of ultrasound imaging, Cafarella specifically details transducer arrays with spacing approximately equal to lambda, as in [0148] and employs this “without serious grating-lobe effects” as in the cited passage.  The elements are specifically beam steered, as in the same passage and at least [0123].  The claimed effects of “proportionally-improved lateral resolution,” “suppress[ed] grating lobe artifacts” and “high SNR” are understood to be achieved as a result of employing this transducer geometry.  Cafarella, like the prior disclosure of Flynn et al., additionally teaches signal compensation, as in at least [0081], [0104].  Cafarella additionally characterizes the methods as achieving “broader band operation” in [0128] and improved signal-to-noise ratio in [0082].  It would have been obvious to those skilled to incorporate the lambda-spaced transducer arrays and beam steering taught by Cafarella in order to characterize blood flow, micro-calcifications, and tissue density to differentiate malignant tissue from normal tissue, as specifically taught as being achieved by Cafarella’s configuration in [0016].

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (“Arbitrary Waveforms using a Tri-State Transmit Pulser”), as applied to claim 2, and further in view of Wan et al. (CN 104398271, for which an English translation used for citation purposes has been made of record).
The prior disclosure of Flynn et al. includes all features of the invention as substantially claimed, as detailed above, but is not specific to sliding window reconstruction or producing Doppler sequences representative of tissue wall motion; however, in the same field of ultrasound imaging, Wan teaches a sliding window reconstruction in [0027] and specifically calculate Doppler spectral bandwidth corresponding to the flow rate in [0088], which is understood to necessarily exploit pixel-wise processing of the images, as claimed.  It would have been obvious to incorporate the features of Wan in order to obtain motion estimation for a vessel wall, as in [0079].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (“Arbitrary Waveforms using a Tri-State Transmit Pulser,” 2013) in view of Liao et al. (CN 103901416, for which an English translation used for citation purposes has been made of record) and Phillips (US 6,213,947).
The prior disclosure of Flynn et al. details method for ultrasound imaging by coded excitation reconstruction, as in Contribution within the Introduction on p. 41 and Encoder Usage Models, beginning on p. 41 within the Background.  The method includes emitting acoustic signals into a medium simultaneously from multiple transducer elements (“transmit pulses [...] are optimized together, rather than serially as individual pulses” in the first full paragraph on p. 42 under the heading III. Algorithm).  See also exploiting the signals for imaging of a medium (phantom) in the abstract.  The methods include processing received echo signals (“receiver data”) in the cited passage on p. 42.  Each transmission has a corresponding reception which necessitates “determining a signal arriving at each transducer element of the multiple transducer elements from its own emission” as claimed.  The received echo signals are processed to estimate a set of multi-input-single-output (MISO) models to derive an impulse response (IR) of transmit-receive pairs (i.e., a singular channel of transmission and reception): “[...] IR [impulse response] estimation [...] conducted for each transmit element” under B. Impulse Response Estimation in the second column of p. 42.  Each transmission has a corresponding reception which necessitates “determining a signal arriving at each transducer element of the multiple transducer elements from its own emission” as claimed.  The received echo signals are processed to estimate a set of a set of multi-input-single-output (MISO) models to derive an impulse response (IR) of transmit-receive pairs (i.e., a singular channel of transmission and reception): “[...] IR [impulse response] estimation [...] conducted for each transmit element” under B. Impulse Response Estimation in the second column of p. 42.  “[...] IR [impulse response] estimation [...] conducted for each transmit element” under B. Impulse Response Estimation in the second column of p. 42.   See also acquisition events “unique to each transmit element” in Transmitter Description on p. 41, which implies a multi-element transducer array.  The system is MISO, as it includes a “discrete set of inputs” (see III. Algorithm on p. 42) and delivers an output in the form of a “single tri-state sequence,” as in F. Symbol Quantization on p. 43.  The IR is derived by exploiting a statistical linear model theory.  See Impulse Response Estimation on p. 42 for a “linear statistical model [...] solved by least-squares theory” which necessarily operates under linear regression assumptions, as claimed in the alternative.  The prior methods of Flynn et al. additionally include acquiring virtual data in the form of simulations (Abstract) and “simulated performance” (Contribution, p. 41).  
While a display is not discussed, simulations and the reconstructed images cited would necessarily be displayed, consistent with their identification as images.  While the medium targeted is a phantom, as cited, those ordinarily skilled generally understand that the phantom represents a tissue and that image acquisitions on phantoms are applicable to actual tissue imaging methods.  It therefore would have been obvious to those skilled prior to the effective filing date to apply the method to a human or animal subject for diagnostic purposes.
The prior disclosure of Flynn et al. additionally includes estimation fitting error residuals, as in the second col. of p. 43, but is not specific to being applied to Doppler signals or rejecting stationary tissue signals and retaining flow- or motion-induced Doppler signals; however, in the same field of ultrasound imaging, Liao teaches Doppler noise suppression methods which include separating or otherwise distinguishing moving targets for “moving target detection” in multiple signal domains, as in [0030].  Liao additionally distinguishes signals representative of static elements or moving targets, as in [0054].  See also static clutter background suppression in [0080].  It would have been obvious to incorporate the retention of moving target signals and suppression of static clutter, as taught by Liao et al., in order to “realize dynamic target detection under [] strong clutter,” as from [0081].
The modified method of Flynn et al. includes all features of the method as substantially claimed, as detailed above, but is not specific to compression matched filtering or producing a color flow Doppler image or providing a Doppler spectral modality estimate for each pulse repetition interval.  However, in the same field of ultrasound imaging, Philips teaches coded transmit signals for both color Doppler and spectral Doppler ultrasound constructions (Abstract), and specifically teaches pulse compression matched filtering, as in col. 11 in the description of equation 13 and col. 21 in the paragraph beginning at line 16.  By definition, an image would be produced for each pulse repetition interval and Doppler processing must necessarily be provided pixel-wise to produce the corresponding images,  It would have been obvious to those skilled to incorporate the pulse-compression matched filtering and generation of Doppler images or spectral Doppler data for each pulse repetition interval, as gleaned from Phillips, in order to “receive better results [...] using a more accurate model for the nonlinear scattering and designing a receive pulse-compression filter to match the harmonic scattered pulse, as taught by Phillips in col. 25, beginning at line 53.

Allowable Subject Matter
Each of claims 15, 17 and 18 are allowed for reasons previously made of record.


Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Urbano ‘904 is relevant to ultrasonic imaging by coded excitation reconstruction and determines round-trip impulse response of transducer elements, as in that abstract and [0122].
Bercoff et al. ‘439 details spatio-temporal coded excitations and estimating “the complete set of impulse responses between each transmit and receive element [...].”  See i) Synthetic Aperture at the bottom of col. 1 and col. 3.
	Golland et al. ‘778 details exemplary methods for estimating the impulse response of transducer elements, as in cols. 10 and 11

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793